Citation Nr: 1140868	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed tempormandibular joint (TMJ) dysfunction.

2.  Entitlement to service connection for claimed eustachian tube dysfunction of the ears. 

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected right shoulder biceps tendonitis.

4.  Entitlement to an initial compensable rating for the service-connected lumbar strain with degenerative changes of the thoracolumbar spine.





REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to December 1980, June 1997 to October 1998, November 3, 2001 to November 13, 2001, and from September 2003 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2007 and April 2007 rating decisions by the RO.  

In June 2010, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board notes that the issue of service connection for a claimed compression fracture of the L4-L5 vertebrae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue is therefore referred to the RO for appropriate action. 

The issue of an initial compensable rating for service-connected lumbar strain with degenerative changes of the thoracolumbar spine is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The currently demonstrated TMJ disorder is shown as likely as not to have had its clinical onset during the Veteran's active service.

2.  The competent and credible evidence of record does not indicate that an eustachian tube dysfunction of the bilateral ears currently exists.  

3.  For the period prior to April 13, 2010, the competent and credible evidence of record shows that the service-connected right shoulder disability was manifested by complaints of pain and tenderness with motion of the right arm limited to shoulder level not being demonstrated or approximated. 

4.  Beginning on April 13, 2010, the competent and credible evidence of record shows that the service-connected right shoulder disability picture is manifested by a functional loss due to pain that more nearly approximated that of flexion being restricted to shoulder level.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his TMJ disability is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran does not have a disability manifested by eustachian tube dysfunction of the ears due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Prior to April 13, 2010, the criteria for the assignment of an increased disability rating, in excess of 10 percent for the service-connected right shoulder disability were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5024, 5201 (2011); Fenderson v. West, 12 Vet. App. 119 (1999). 

4.  The criteria for the assignment of a 20 percent rating, but not higher for the service-connected right shoulder disability have been met effective on April 13, 2010. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2011); Fenderson v. West, 12 Vet. App. 119 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in March 2006.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

A separate March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

With respect to the Veteran's right shoulder biceps tendonitis claim, as the RO granted service connection for a right shoulder disability in the January 2007 rating decision, this claim has been substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned in this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2008 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned. 

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, private treatment records, and multiple VA examination reports. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations in April 2006, and additional examinations in December 2006, April 2010, and September 2010. 

The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the April 2006 examiners or the December 2006 VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one with a DRO in June 2010 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision. 


II.  The Service Connection Claims 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).


	A.  TMJ

Here, the evidence of record indicates that the Veteran has been diagnosed with TMJ dysfunction.  See the September 2010 VA examination report. The first Shedden element (competent and credible evidence of a current disability) has therefore been met.  

The evidence of record also indicates that the Veteran underwent surgery during service to remove tooth number 32.  See a January 1980 dental treatment record.  In-service treatment records indicate that the Veteran subsequently developed trismus.  (Trismus is defined as a "motor disturbances of the trigeminal nerve, especially spasm of the masticatory muscles, with difficulty in opening the mouth; a characteristic early symptom of tetanus.  Called also lockjaw."  See Dorland's Illustrated Medical Dictionary, 1952 (30th ed. 2003).) 

Accordingly, the Board finds that the second Shedden element (in-service disease or injury) has been met. 

As noted, the first and second Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the record contains conflicting medical opinions which address the issue of a nexus.

In April 2006, after reviewing "incomplete" copies of the Veteran's military dental records and conducting a clinical examination, a VA examiner stated that the Veteran's TMJ dysfunction and pain essentially began in 2003 and is not related to the postoperative trismus that he experienced following the extraction of his impacted molar in 1980.  

The Board notes that the April 2006 VA examiner did not provide any reasons or bases in support of his conclusion. See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]  Accordingly, the Board places no weight of probative value on this medical opinion. 

In September 2010, after reviewing the Veteran's complete service treatment records and conducting a physical examination, a VA examiner stated that the Veteran's in-service trismus had completely resolved and his current symptoms were the result of "stress, anxiety, and occlusal disharmony as evidenced by tooth wear, fracturing and faceting." 

In contrast, the Veteran has submitted an August 2008 medical opinion from D.E.C., D.D.S.  In this report, Dr. D.E.C. indicated that the Veteran's TMJ was due to the dental surgery he had during service.  It was further noted that the "severe trismus that occurred after that surgery was unusual" and the Veteran's TJM was "dormant" until he started experiencing exacerbations in 2003 that were brought about by stress. 

In short, while the September 2010 VA examiner indicated that the Veteran's in-service trismus had completely resolved, Dr. D.D.S. indicated that the Veteran developed TMJ following his in-service injury and that this disability was dormant until 2003.  

Where both medical professionals agree that the Veteran's current symptoms manifested due to stress, the opinions differ as to whether the Veteran's original in-service injury had completely resolved prior to his recent symptoms. 

As such, on this record, the Board finds the evidence to be relative equipoise in showing that that the current TMJ as likely as not had its clinical onset during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


	B. Bilateral Eustachian Tube Dysfunction 

With respect to the first Shedden element, evidence of a current disability, at no time during the current appeal has the Veteran been diagnosed with an eustachian tube dysfunction.  When examined in April 2006, the VA examiner noted that there is no objective evidence of eustachian tube dysfunction.  There is no competent evidence to the contrary.  Simply stated, the medical records associated with the claims folder fail to demonstrate a currently diagnosed eustachian tube dysfunction.  

In finding that there is no current disabling condition of the Veteran's bilateral eustachian tubes, the Board has considered the Veteran's post service reports of ear pain.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as pain in his ears because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of ear pain and finds such assertions credible.  However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of an eustachian tube dysfunction.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a competent diagnosis of an eustachian tube dysfunction at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eustachian tube dysfunction of the bilateral ears.  The benefit sought on appeal is accordingly denied.  


III.  Increased Rating - Right Shoulder Biceps Tendonitis

	A. General Legal Criteria 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


	B. Specific Legal Criteria 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual. Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness. 38 C.F.R. § 4.69  (2011). 

In his various VA examinations, the Veteran has reported that he is ambidextrous.  Specifically, he writes and eats with his left hand but throws a ball with the right hand.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being his major extremity.  See 38 C.F.R. § 4.69 (The injured hand, or most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes). 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71 , Plate I (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003]. 

Under Diagnostic Code 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint. See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011). For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint. See 38 C.F.R. § 4.45 (2011). 

Diagnostic Code 5201 (arm, limitation of motion of) provides for the following levels of disability for the major upper extremity: to 25 degrees from side, a 40 percent rating; midway between side and shoulder level, a 30 percent rating; and at shoulder level, a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

The Veteran's right shoulder biceps tendonitis is currently assigned a 10 percent rating under Diagnostic Codes 5099-5024.  The RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). 

Diagnostic Code 5024 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (tendonitis) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated. 

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran and his representative have not requested that another diagnostic code should be used.  Accordingly, the Board will continue to apply Diagnostic Code 5024. 


	C. Analysis 

The Veteran was provided with a VA examination in April 2006.  In conducting a physical examination, the VA examiner documented the Veteran's complaints of constant pain and tenderness on the anterior part of the shoulder at the insertion of the biceps tendon.  His forward flexion range of motion was measured as 0 - 138 degrees with pain throughout the entire range of motion.  His right shoulder abduction was measured as 0 - 134 and also resulted in pain throughout the entire range of motion. 

After using a five pound weight for ten repetitions, the April 2006 VA examiner documented that the Veteran's right shoulder flexion range of motion had not changed, but his right shoulder abduction range of motion had improved to 139 degrees. 

During a December 2006 VA examination, the Veteran complained of pain, stiffness, weakness, popping and a crunching sensation in his right shoulder.  His right shoulder forward flexion and abduction range of motion were both measured as 0 - 150 degrees.  During the test, the Veteran complained of "pain at the end of the range of motion on the right shoulder," but his range of motion remained the same after repetitive testing.    

The Veteran was afforded an additional VA examination in April 2010 where he complained of tightness, weakness and a lack of endurance in his right shoulder.  A physical examination revealed forward flexion of 0 - 128 and abduction from 0 - 118.  Following completion of resisted shoulder movement with the use of a 5 pound dumbbell for 10 repetitions, the Veteran's forward flexion range of motion had decreased to 0 - 111 degrees and his abduction had decreased to 0 - 124 degrees. 

As noted, the medical evidence of record shows that the Veteran's abduction is limited to 111 degrees which more nearly resembles the criteria for an increased rating of 20 percent under Diagnostic Code 5201 (abduction to shoulder level).  

Moreover, it is clear that the right shoulder disability has worsened over the years, causing increased complaints of pain and more limited ranges of motion. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme); see also 38 C.F.R. § 4.7  (2011). 

Therefore, the Board finds that the type and degree of symptomatology contemplated by the criteria enumerated under Diagnostic Code 5201 have been approximated.  A 20 percent rating is therefore warranted. See 38 C.F.R. § 4.7  (2011).

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The Veteran has complained of right shoulder pain and tenderness that has been demonstrated on examination. However, there is no evidence that such symptomatology warrants the assignment of additional disability. As detailed, functional loss associated with the service-connected shoulder disability only approaches that allowing for the assignment of a 20 percent disability rating under Diagnostic Code 5201. 

Additionally, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like. Though the Veteran has stated that he experiences weakness, stiffness, and fatigue associated with his right shoulder disability, the record does not indicate that these symptoms result in any additional functional impairment.  In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.

In Fenderson v. West, 12 Vet. App. 119   (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where (as here) an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

In the instant case, the RO assigned the 10 percent rating for the service-connected right shoulder disability, effective on January 20, 2006, the day after the Veteran left service. 

The record indicates that at the April 13, 2010 VA examination the Veteran demonstrated right shoulder symptomatology which met the criteria for an increased disability rating of 20 percent.  The previous pertinent evidence, as described, does not demonstrate that the Veteran's right shoulder range of motion was limited to shoulder level or at a greater level. 

Accordingly, the Board finds that the 20 percent disability rating should be assigned from April 13, 2010, and no earlier, as it was on that date that it was factually ascertainable that an increase in disability occurred.  See 38 C.F.R. § 3.400(o) (2011). 


      D.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the April 2008 SOC and appears to have considered the regulation in the Veteran's case.  

Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right shoulder disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot and need not be addressed.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Service connection for TMJ is granted. 

The claim of service connection for eustachian tube dysfunction of the ears is denied. 

Effective on April 13, 2010, an increased evaluation of 20 percent, but no more for the service-connected right shoulder disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of an initial compensable rating for the service-connected lumbar strain with degenerative changes of the thoracolumbar spine must be remanded for further development of the record.  

Note (1) of the General Rating Formula for Diseases and Injuries of the Spine requires the adjudicator to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  

Upon review, the record is unclear as to whether the Veteran experiences any associated objective neurologic abnormalities.  Specifically, a private treatment record from September 2008 observed that the Veteran had "moderate" muscle spasms in the lower thoracic spine.  

During the June 2010 VA examination, the Veteran complained of pain which progressed from his hips down his legs and into his toes.  The examiner noted that the Veteran had diminished muscle strength of both lower extremities.  

Accordingly, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether there are any objective neurologic abnormalities associated with the Veteran's service-connected lumbar strain with degenerative changes of the lumbosacral spine. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

In addition, as noted in the Introduction, the issue of service connection for L4-L5 compression fracture has been raised by the record but has not been adjudicated by the RO. 

In this capacity, the Board notes that a March 2010 VA examiner stated that X-rays taken following the Veteran's 1977 in-service injury were negative, and the Veteran was involved in a motor vehicle accident in "the 1990s" which "could certainly [have] cause[d] [the] compression fracture."  As a result, the VA examiner stated that the "old compression fracture at L4-L5 is not as least as likely as not related to [his] injury in the service." 

The Board notes, however, that the only motor vehicle accident described in the record occurred in August 1997, while the Veteran was on active duty.  In addition, treatment records surrounding this injury do not document any lumbar spine complaints or injuries.  

The March 2010 VA examiner also indicated that he could not determine whether the Veteran's spine symptomatology was due to his L4-L5 compression fracture or service-connected lumbar strain with degenerative changes without resorting to speculation.  

This opinion is troubling because the examination report is unclear as to whether the relationship cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

In this capacity the Board notes that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Based on the March 2010 VA examination report, the Board finds that the issue of service connection for a L4-L5 compression fracture, has been raised by the record but has not yet been addressed by the RO.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].  

This issue is also inextricably intertwined with his pending claim of entitlement to an initial compensable rating for lumbar strain with degenerative changes of the thoracolumbar spine.  

In other words, if service connection for a L4-L5 compression fracture is granted, it may impact the Veteran's claim of entitlement to a compensable rating for lumbar strain with degenerative changes of the thoracolumbar spine.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any outstanding evidence relevant to the claim of entitlement to an increased rating for lumbar spine strain with degenerative changes of the thoracolumbar spine.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.

2.  After any available records are added to the claims file, the RO should adjudicate the Veteran's pending claim of entitlement to service connection for a L4-L5 compression fracture.  Only if the Veteran perfects an appeal of this decision, and after appropriate appellate development has been completed, should the issues be certified to the Board for adjudication.

3.  Once the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected lumbar strain with degenerative changes of the thoracolumbar spine.  The claims folder, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-ray studies, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  

In particular, the examiner should discuss any associated ankylosis (unfavorable or favorable) of the entire thoracolumbar spine, any unfavorable ankylosis of the entire spine, as well as any associated neurological abnormalities-including but not limited to bowel and bladder impairment.  

A complete rationale for all opinions expressed and conclusions reached must be provided.  

4.  After undertaking any development which it deems to be necessary, the RO should readjudicate the claim for an initial compensable rating for service-connected lumbar strain with degenerative changes to the thoracolumbar spine in light on all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


